                               Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 1 of 32 Page ID #:447



                                      1   POLSINELLI LLP
                                          Noel S. Cohen (CA Bar No. 219645)
                                      2   Ilana Zelener (CA Bar No. 311584)
                                          2049 Century Park East, Suite 2900
                                      3   Los Angeles, CA 90067
                                          Telephone: 310.556.1801
                                      4   Facsimile: 310.556.1802
                                          Email: ncohen@polsinelli.com
                                      5   Email: izelener@polsinelli.com
                                      6   POLSINELLI PC
                                          Stuart M. Pape (pro hac vice application forthcoming)
                                      7   1401 Eye (“I”) Street, N.W., Suite 800
                                          Washington, DC 20005
                                      8   Telephone: (202) 783-3300
                                          Email: spape@polsinelli.com
                                      9
                                          Jennifer J. Axel (pro hac vice application forthcoming)
                                     10   One East Washington, Suite 1200
                                          Phoenix, AZ 85004
                                     11   Telephone: (602) 650-2000
                                          Email: jaxel@polsinelli.com
                                     12
                                          Attorneys for Defendant and Counterclaimant Hologenix, LLC
                                     13
                                                                 UNITED STATES DISTRICT COURT
2049 Century Park East, Suite 2900




                                     14
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                     15
     Los Angeles, CA 90067
          310.556.1801
          Polsinelli LLP




                                     16   Multiple Energy Technologies, LLC              Case No. 2:19-cv-01483-PA-RAO
                                     17                     Plaintiff,                   HOLOGENIX’S OPPOSITION
                                                                                         TO PLAINTIFF’S MOTION FOR
                                     18            v.                                    PRELIMINARY INJUNCTION
                                     19   Hologenix, LLC,                                [Filed Concurrently With (1)
                                                                                         Declaration of Seth Casden, (2)
                                     20                     Defendants.                  Declaration of Michael Billing, (3)
                                                                                         Declaration of Noel S. Cohen, and (4)
                                     21                                                  Evidentiary Objections.]

                                     22
                                          Hologenix, LLC                                 Date: June 3, 2019
                                     23                                                  Time: 1:30 p.m.
                                                            Counterclaimant,             Before: Hon. Percy Anderson
                                     24
                                                   v.
                                     25
                                          Multiple Energy Technologies, LLC
                                     26
                                                            Counter-Defendant.
                                     27
                                     28
                                                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                          Case No. 2:19-cv-01483-PA-RAO
                                          68360084.8
                               Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 2 of 32 Page ID #:448



                                      1                                          TABLE OF CONTENTS
                                      2   MEMORANDUM OF POINTS AND AUTHORITIES........................................... 1
                                      3   I.       INTRODUCTION........................................................................................... 1
                                      4   II.      FACTUAL BACKGROUND ......................................................................... 4
                                      5            A.      Development of Celliant ....................................................................... 4
                                      6            B.      FDA Interaction .................................................................................... 4
                                      7                    1.       FDA Process ............................................................................... 4
                                      8                    2.       Hologenix Interactions with FDA .............................................. 5
                                      9                    3.       FDA Determines That Celliant Products are “Medical Devices”
                                     10                             and Permits Use of that Determination in Public Statements. ... 8
                                     11            C.      Hologenix’s Interactions with UA and ATC ........................................ 9
                                     12   III.     LEGAL ARGUMENT .................................................................................... 9
                                     13            A.      Legal Standard ...................................................................................... 9
2049 Century Park East, Suite 2900




                                     14            B.      MET Failed to Establish a Likelihood of Irreparable Harm............... 10
                                     15                    1.       MET’s Evidence of Irreparable Harm is Insufficient............... 10
     Los Angeles, CA 90067
          310.556.1801
          Polsinelli LLP




                                     16                    2.       MET Has Not Offered any Evidence of Future Harm. ............ 11
                                     17                    3.       MET’s Delay in Seeking Injunctive Relief is Indicative of a
                                     18                             Lack of Irreparable Harm. ........................................................ 12
                                     19            C.      The Facts and Law on the Merits Do Not “Clearly Favor” MET ...... 14
                                     20                    1.       Hologenix’s FDA-determined statements are not deceptive.... 15
                                     21                    2.       MET Cannot Show Materiality ................................................ 16
                                     22                    3.       MET is Not Owed a Presumption of Materiality ..................... 18
                                     23                    4.       MET Cannot Establish Proximate Causation........................... 19
                                     24                    5.       MET’s Lanham Act Claim is Barred by its Unclean Hands. ... 20
                                     25            D.      The Balance of Hardships Favors Hologenix ..................................... 21
                                     26            E.      An Injunction is Not in the Public Interest ......................................... 22
                                     27            F.      The Scope of the Injunction Sought is Extremely Overbroad............ 25
                                     28   IV.      CONCLUSION ............................................................................................. 25
                                                                                                    (i)
                                                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                          Case No. 2:19-cv-01483-PA-RAO
                                          68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 3 of 32 Page ID #:449



   1
   2                                         TABLE OF AUTHORITIES

   3       Cases ...........................................................................................................Page(s)
   4   All for the Wild Rockies v. Cottrell,
   5      632 F.3d 1127 (9th Cir. 2011)............................................................................. 23

   6   American Passage Media Corp. v. Cass Commc’ns, Inc.,
         750 F.2d 1470 (9th Cir. 1985)....................................................................... 10, 11
   7
   8   Arc of California v. Douglas
          757 F.3d 975 (9th Cir. 2014)............................................................................... 13
   9
       Art Attacks Ink, LLC v. MGA Entm’t, Inc.,
  10      2004 WL 7333800 (S.D. Cal. 2004) ............................................................. 12, 13
  11
       Central Hudson Gas & Elec. Corp. v. Public Serv. Comm’n of NY,
  12     447 U.S. 557 (1980) ...................................................................................... 23, 24
  13   Chevron USA Inc. v. Natural Resources Defense Council, Inc.,
  14     467 US 837, 104 S. Ct. 2778 (1984) .................................................................. 15
  15   Disney Enterprises, Inc. v. VidAngel, Inc.
  16      869 F.3d 848 (9th Cir. 2017)......................................................................... 13, 14

  17   E. & J. Gallo Winery v. Gallo Cattle Co.,
          967 F.2d 1280 (9th Cir. 1992)............................................................................. 25
  18
  19   eBay, Inc. v. MercExchange, L.L.C.,
         547 U.S. 388, 391, 126 S. Ct. 1837, 1839 (2006) .............................................. 22
  20
       Emco, Inc. v. Obst,
  21
         2004 WL 1737355 (C.D. Cal. 2004) ................................................................... 20
  22
       FLIR Sys., Inc. v. Sierra Media, Inc.,
  23     903 F. Supp. 2d 1120 (D. Or. 2012).................................................................... 18
  24
       Fuddruckers, Inc. v. Doc’s B.R. Others, Inc.,
  25     826 F.2d 837 (9th Cir. 1987)............................................................................... 20
  26   Garcia v. Google, Inc.,
  27     786 F.3d 733 (9th Cir. 2015)............................................................................... 14
  28   Healthport Corp. v. Tanita Corp. of Amer.
                                                                   (ii)
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 2:19-cv-01483-PA-RAO
       68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 4 of 32 Page ID #:450



   1       563 F.Supp.2d 1169 (D. Or. 2008)................................................................ 23, 24
   2
       Hendrickson v. eBay, Inc.,
   3     165 F. Supp. 2d 1082 (C.D. Cal. 2001)............................................................... 12
   4   Herb Reed Enters., LLC v. Fla. Entm’t Mgmt., Inc.,
   5     736 F.3d 1239 (9th Cir. 2013)............................................................................. 10

   6   Japan Telecom, Inc. v. Japan Telecom Am., Inc.,
          287 F.3d 866, 870 (9th Cir. 2002) ...................................................................... 20
   7
   8   Kournikova v. Gen. Media Communications Inc.,
         278 F. Supp. 2d 1111 (C.D. Cal. 2003)............................................................... 17
   9
       Levi Strauss & Co. v. Shilon,
  10
          121 F.3d 1309 (9th Cir. 1997)............................................................................. 20
  11
       Lexmark Int’l, Inc. v. Static Control Components, Inc.,
  12      572 U.S. 118, 134 S. Ct. 1377 (2014) ........................................................... 15, 19
  13
       Lopez v. Brewer,
  14     680 F.3d 1068 (9th Cir. 2012)......................................................................... 9, 10
  15   Lundgren v. AmeriStar Credit Sols., Inc.,
  16     40 F. Supp. 3d 543 (W.D. Pa. 2014) ................................................................... 19
  17   Mazurek v. Armstrong,
         520 U.S. 968, 972, 117 S.Ct. 1865, (1997) ........................................................ 10
  18
  19   Newcal Indus., Inc. v. Ikon Office Sol.,
         513 F.3d 1038 (9th Cir. 2008)............................................................................. 15
  20
  21   Nutrition Distribution LLC v. Lecheek Nutrition, Inc.,
         2015 WL 12659907 (C.D. Cal. 2015) ............................................... 10, 12, 19, 25
  22
       Obesity Research Inst., LLC v. Fiber Research Int’l, LLC,
  23     165 F. Supp. 3d 937 (S.D. Cal. 2016) ................................................................. 19
  24
       Obesity Research Inst., LLC v. Fiber Research Int’l, LLC,
  25     310 F. Supp. 3d 1089 (S.D. Cal. 2018) ............................................................... 18
  26   Ohralik v. Ohio State Bar Association,
  27     436 U.S. 447 (1978) ............................................................................................ 23
  28
                                                                (iii)
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 2:19-cv-01483-PA-RAO
       68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 5 of 32 Page ID #:451



   1   Pestube Sys., Inc. v. HomeTeam Pest Def., LLC,
   2      2008 WL 11448028 (D. Ariz. 2008) ............................................................. 16, 18

   3   Playboy Enter., Inc. v. Netscape Communications Corp.,
          55 F. Supp. 2d 1070 (C.D. Cal. 1999)................................................................. 12
   4
   5   Rice v. Fox Broadcasting Co.,
          330 F.3d 1170, 1180 (9th Cir. 2008) .................................................................. 16
   6
       Snac Lite, LLC v. Nuts ‘N More, LLC,
   7
          2016 WL 6778268 (N.D. Ala. 2016)................................................................... 19
   8
       Stanley v. Univ. of S. Cal.,
   9      13 F.3d 1313, 1320 (9th Cir. 1994) .................................................................... 14
  10
       Stuhlbarg Int’l Sales Co. v. John D. Brush & Co.
  11      240 F.3d 832, 841 (9th Cir. 2001) ...................................................................... 11
  12   ThermoLife Int’l, LLC v. Gaspari Nutrition Inc.,
  13      648 Fed. App’x. 609 (9th Cir. 2016)............................................................. 16, 17
  14   Time Warner Cable, Inc. v. DIRECTV, Inc.,
          497 F.3d 144 (2d Cir. 2007) ................................................................................ 18
  15
  16   United Food and Commercial Workers v. NLRB,
         307 F. 3d 760 (9th Cir. 2002).............................................................................. 15
  17
       U.S. v. United Foods, Inc.,
  18
          533 U.S. 405 (2001) ............................................................................................ 24
  19
       Winter v. Natural Resources Defense Council, Inc.,
  20     555 U.S. 7, 129 S.Ct. 365 (2008) ........................................................................ 10
  21
       Worden v. California Fig Syrup Co.,
  22     187 U.S. 516 (1903) ............................................................................................ 20
  23   Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio,
  24     471 U.S. 626 (1985) ............................................................................................ 23
  25   Statutes
  26   Federal Food, Drug, and Cosmetic Act Section 513(g), 22 U.S.C. §
  27      360(g) ................................................................................................................ 4, 5
  28   FOIA, 5 U.S.C. § 552, et seq.................................................................................... 13
                                                                     (iv)
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 2:19-cv-01483-PA-RAO
       68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 6 of 32 Page ID #:452



   1   Lanham Act, 15 U.S.C. § 1051, et seq. .............................................................passim
   2
       Other Authorities
   3
       Washington, et al., Randomized Controlled Trial Comparing the
   4     Effects of Far-Infrared Emitting Ceramic Fabric Shirts and Control
   5     Polyester Shirts on Transcutaneous PO2.............................................................. 7

   6   11A Charles A. Wright & Arthur R. Miller, FEDERAL PRACTICE AND
         PROCEDURE § 2948.1 (3d ed. 1998) ................................................................... 10
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                          (v)
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 2:19-cv-01483-PA-RAO
       68360084.8
                               Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 7 of 32 Page ID #:453



                                      1                  MEMORANDUM OF POINTS AND AUTHORITIES
                                      2   I.       INTRODUCTION
                                      3            Plaintiff/Counter-Defendant Multiple Energy Technologies, LLC (“MET”)
                                      4   seeks an overbroad, mandatory injunction under the Lanham Act in an attempt to
                                      5   cripple its competitor Defendant/Counter-Claimant Hologenix, LLC (“Hologenix”).
                                      6   MET and Hologenix both produce and sell a bioceramic material to manufacturers
                                      7   that can be embedded in textiles. The bioceramic material captures body heat and
                                      8   converts it to Far Infrared (“IR”) energy that reflects back on the body. Both
                                      9   companies make certain claims about their products, including that they can
                                     10   promote local blood flow. The difference between MET and Hologenix is that
                                     11   Hologenix spent nearly a decade working with FDA, including undertaking several
                                     12   clinical studies, which led FDA to issue a 513(g) determination to Hologenix.
                                     13            MET admittedly knew nothing about Hologenix’s FDA interaction, yet seeks
2049 Century Park East, Suite 2900




                                     14   an extremely broad, mandatory injunction on the basis that the FDA had made no
                                     15   determinations regarding Celliant. The basis for this extraordinary relief is MET’s
     Los Angeles, CA 90067
          310.556.1801
          Polsinelli LLP




                                     16   speculative assumption that tweets, social media posts and third-party articles
                                     17   regarding Hologenix’s product, Celliant, caused the demise of MET’s business.
                                     18   MET’s failure is not the fault of Hologenix and this Court should not take the
                                     19   extreme step of issuing a sweeping, overbroad injunction forcing Hologenix to
                                     20   issue corrective advertising based on the speculation of MET and its experts.
                                     21            During its lifetime MET apparently was only able to land two customers,
                                     22   Under Armour (“UA”) and American Textiles, Inc. (“ATC”). With respect to UA,
                                     23   Hologenix was in discussions with UA for nine years before entering into a contract
                                     24   in 2018. At the behest of UA, Hologenix also began working with ATC in 2018.
                                     25   MET has submitted no admissible evidence that Hologenix’s alleged false
                                     26   advertising caused UA or ATC to do business with Hologenix rather than MET.
                                     27   Rather than look in the mirror, MET has filed this frivolous lawsuit and now asks
                                     28   the Court to order a mandatory and extremely broad injunction. It should not do so
                                                                                      1
                                                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                                                          Case No. 2:19-cv-01483-PA-RAO
                                          68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 8 of 32 Page ID #:454



   1   because MET has failed to satisfy its heavy burden to obtain this requested
   2   provisional relief for a number of reasons.
   3            First, there is no likelihood of immediate and irreparable injury absent
   4   injunctive relief. The conduct MET seeks to enjoin began in July 2017.
   5   [Complaint, Doc. 1, at ¶¶ ¶¶ 3, 20-34, 37, 38, 42-51, 83.]. The only concrete
   6   allegations of harm are that UA and ATC terminated their agreements with MET in
   7   July 2017 and July 2018, respectively. [Id. at ¶¶ 97-99, 115.] MET alleges that the
   8   terminations were because of allegedly false statements that Hologenix publicly
   9   made about its product. Yet, MET waited until February 28, 2019 to file this
  10   lawsuit and then waited an additional two months, until April 22, 2019, to file this
  11   Motion. If there were truly irreparable and imminent harm on the horizon, MET
  12   should have filed this action in 2017 or 2018.          A two-year delay in seeking
  13   injunctive relief is anathema to the principles that such relief requires.
  14            In addition, MET’s own evidence establishes that it is not likely to suffer
  15   imminent and irreparable harm absent injunctive relief, the critical factor in
  16   determining whether provisional relief is necessary. Specifically, MET admits that
  17   it “no longer has any customers or prospects for customers in this space.” That
  18   admission is fatal to MET’s Motion. Further, even if MET had met its burden,
  19   injunctive relief is still not warranted because monetary damages are an adequate
  20   remedy. For each cause of action, MET seeks significant monetary damages,
  21   including Hologenix’s profits, damages to MET, treble damages, punitive damages
  22   and attorneys’ fees. There is no irreparable harm here and for this reason alone, the
  23   Motion should be denied.
  24            Second, MET is not likely to succeed on the merits. MET and Hologenix
  25   took very different approaches to FDA. Hologenix spent nearly a decade working
  26   with FDA on how Celliant would be regulated. After this decade of interaction,
  27   FDA determined that Celliant is a medical device and general wellness product, and
  28   specifically advised Hologenix of the appropriate language to inform the public of
                                                   2
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 2:19-cv-01483-PA-RAO
       68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 9 of 32 Page ID #:455



   1   this determination.     [See Declaration of Seth Casden, ¶¶ 11-30].           As such,
   2   Hologenix did nothing wrong by publicizing that true statement and should not be
   3   enjoined from doing so moving forward.
   4            Third, MET has not and cannot establish that any of the alleged false or
   5   misleading statements were material to purchasers of MET or Hologenix’s
   6   products. Plaintiff complains about a few social media posts and articles linked to
   7   Hologenix’s website that state that its product is “FDA approved” or “FDA
   8   determined.” Yet, despite waiting nearly two years to file this Motion, MET has
   9   not and cannot identify a single third party that even read these posts or articles, let
  10   alone decided to purchase Hologenix’s product over MET’s product because of
  11   these posts or articles. If MET’s claim that Hologenix engaged in a “massive,
  12   nationwide media campaign” were true, it would have been able to point to more
  13   than a few errant social media posts and stories by news outlets.
  14            Fourth, MET cannot establish that the allegedly false statements were the
  15   proximate cause of any harm to MET. In that regard, the only evidence Plaintiff
  16   can muster is a triple hearsay statement from its CEO, Shannon Vissman, that “[i]n
  17   a conversation with a MET executive, an American Textile executive said Under
  18   Armour switched to Hologenix specifically so that Under Armour could use
  19   Hologenix’s promotional statements.” [Declaration of Shannon Vissman, Doc. 24-
  20   1, ¶ 12].      Incredibly, that is the entirety of the supporting factual evidence
  21   supporting MET’s request for this extraordinary relief. There is no declaration
  22   from this mysterious MET executive, there is no supporting declaration from UA or
  23   ATC and there is no assertion about when this alleged conversation even took
  24   place. In fact, MET has failed to provide even a single declaration from a customer
  25   or prospective customer setting forth their reliance on any alleged false or
  26   misleading tweets or news articles, let alone evidence that these statements also
  27   caused an existing or prospective customer not to conduct business with MET.
  28   Since MET cannot link the alleged misleading statements to any harm, or even a
                                                   3
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 2:19-cv-01483-PA-RAO
       68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 10 of 32 Page ID #:456



    1   single purchasing decision, MET’s claims fail as a matter of law.
    2            Fifth, MET’s request for injunctive relief is barred because of the doctrine of
    3   unclean hands. MET admits that it makes numerous claims about the efficacy of its
    4   own product that are not substantiated by competent and reliable scientific
    5   evidence. These are the very claims that MET now asks the Court to enjoin
    6   Hologenix from making, even though FDA has actually reviewed Hologenix’s
    7   clinical studies and determined the claims it makes about Celliant are appropriate.
    8            Finally, MET cannot satisfy the other elements necessary to establish
    9   injunctive relief as the balance of the equities does not tip in its favor and an
   10   injunction is not in the public interest. For all of the aforementioned reasons, and
   11   as detailed below, the Motion should be denied.
   12   II.      FACTUAL BACKGROUND
   13            A.      Development of Celliant
   14            Hologenix was founded in 2002 to produce and market Celliant, a patented
   15   technology comprised of a proprietary mix of naturally-occurring thermo-reactive
   16   materials that can be embedded into the core of a yarn or applied to a wide variety
   17   of fabrics. [See Casden Decl., ¶¶ 3-4, 6-7.] The Celliant mineral matrix captures
   18   body heat and converts energy into IR energy, which is emitted back to the body
   19   where it can be absorbed by the tissues. [Id. ¶ 6, 8-10]. Hologenix performed
   20   thousands of tests and analyses to examine the efficacy of its product. [Id. ¶ 9.]
   21   Since 2003, Hologenix has conducted nine clinical studies on Celliant. [Id.] As the
   22   technology and its physiological effects became apparent through clinical studies,
   23   Hologenix began the process of determining how FDA would regulate Celliant.
   24   [Id. at ¶ 11.]
   25            B.      FDA Interaction
   26                    1.   FDA Process
   27            The 513(g) process, established under Section 513(g) of the Federal Food,
   28   Drug, and Cosmetic Act (“FFDCA”), provides a means for device manufacturers,
                                                     4
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 11 of 32 Page ID #:457



    1   like Hologenix, to submit a written request to FDA seeking its’ views regarding the
    2   classification and regulatory requirements applicable to a particular device. [See
    3   Declaration of Michael Billing (“Billing Dec”), ¶¶ 1-13]            In a typical 513(g)
    4   situation, FDA does not review safety or efficacy data for the device and FDA’s
    5   513(g) response does not constitute a device classification decision or an FDA
    6   clearance or approval for marketing. [Id. ¶ 14.] Hologenix’s interaction with FDA
    7   was not a “typical” situation, as MET’s FDA expert (who admittedly did not review
    8   Hologenix’s decade-long correspondence with FDA) wrongly assumes. [Id. ¶¶ 19-
    9   21.]
   10            Medical devices that were not commercially marketed before May 28, 1976
   11   are automatically classified as Class III devices1 unless FDA either (a) issues an
   12   order classifying the device into Class I or Class II, or (b) determines, in response
   13   to a 510(k) submission, that the device is substantially equivalent to an appropriate
   14   predicate device. [Id. ¶ 17.] In 1997, Congress established a new de novo pathway
   15   to limit unnecessary expenditure of FDA resources for low-risk (Class I or Class II)
   16   devices. [Id.] The de novo process provides an alternative pathway for low-risk
   17   devices to receive classification as Class I or Class II where the 510(k) pathway is
   18   unavailable because of the lack of a legally marketed predicate. [Id.] A de novo
   19   request must include clinical or non-clinical data relevant to ensure reasonable
   20   assurance of the safety and effectiveness of the device. [Id.]
   21                    2.    Hologenix Interactions with FDA
   22                Hologenix first approached FDA in 2009 to determine the regulatory
   23   pathway and status of Celliant products. [Casden Decl., ¶ 12.] Hologenix engaged
   24
        1
          FDA has three classifications of medical devices. Medical devices classified by FDA as
   25   “Class III” devices must submit a premarket approval (“PMA”) application and obtain
        approval prior to marketing the device. [Billing Decl., ¶ 16.] A PMA is the most
   26   stringent type of device marketing application and is based on a determination by FDA
        that there is sufficient scientific evidence that the device is safe and effective for its
   27   intended use. [Id.]
   28
                                                    5
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 12 of 32 Page ID #:458



    1   repeatedly with FDA over the next two years and in March 2011 Hologenix
    2   presented a 513(g) submission to FDA, seeking feedback as to how FDA would
    3   classify certain athletic apparel that incorporated the Celliant material, and what
    4   regulatory framework the agency would apply to that apparel.              [Id. ¶ 13.]
    5   Subsequently, FDA indicated that Hologenix would need to obtain premarket
    6   review of the Celliant-containing products. [Id. ¶ 14.]
    7            Because there were no products on the market that could serve as an
    8   appropriate predicate to support premarket review through the 510(k) pathway, in
    9   October 2011, Hologenix filed a “pre-IDE” submission to FDA seeking additional
   10   guidance.      [Id. ¶¶ 14-15.]   Based on the guidance received on its pre-IDE
   11   submission, in 2012, Hologenix decided to undertake a clinical study and submit a
   12   de novo request for Celliant. [Id. ¶ 16.] On March 17, 2014, Hologenix filed a de
   13   novo request for FDA review of Upper Torso Garments which incorporated
   14   Celliant, seeking to have the garments reclassified out of Class III and into “No
   15   Significant Risk” (“NSR”) and Class II. [Id. ¶ 17.]
   16            The Hologenix de novo request included a substantial body of scientific
   17   evidence – including nine Celliant clinical studies and two published physical
   18   material papers – demonstrating (a) the effects of IR technology, generally; (b) that
   19   Celliant exhibits IR effects; and (c) that IR products, including Celliant products,
   20   have desirable and helpful physiological effects on the human body. [Id. ¶ 18.] In
   21   July 2014, FDA sent Hologenix an eight-page letter with sixteen questions in which
   22   it indicated that, following the agency’s initial scientific review of the de novo
   23   request, it had identified certain deficiencies in the application. [Id.] The letter
   24   sought responses on a variety of issues, including specific questions about clinical
   25   study data provided in the de novo submission. [Id.] In particular, the letter posed
   26   several questions specifically related to Hologenix’s pivotal Celliant clinical study.2
   27   2
          This 2014 clinical study (recently published) found that fabrics containing Celliant
        increased oxygenation in body tissue. This single-blind, randomized controlled study,
   28   involving 153 subjects, examined the impact of wearing a Celliant garment on the upper
                                                    6
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 13 of 32 Page ID #:459



    1   [Id.]        Hologenix responded to FDA’s deficiency letter on September 3, 2014,
    2   leading to an April 28, 2015 six-page letter from FDA declining Hologenix’s de
    3   novo request for classification of the Celliant garments into NSR and Class II. [Id.
    4   ¶¶ 19-20.]         The letter stated that FDA continued to have questions about the
    5   scientific data that Hologenix provided to the agency in support of its de novo
    6   request. [Id. ¶ 20.]
    7            Based on Hologenix’s review of FDA’s denial letter, Hologenix believed that
    8   FDA had an incomplete and incorrect understanding of Celliant and the relevant
    9   scientific evidence. [Id. ¶ 21.] Hologenix met twice with FDA in June 2015 to
   10   address the agency’s questions and concerns.            [Id. ¶ 22.] In advance of each
   11   meeting, Hologenix submitted proposed questions to FDA, and FDA responded
   12   with preliminary written responses. [Id. ¶ 23.]             In addition, Hologenix’s pre-
   13   meeting submission also sought FDA’s feedback regarding the acceptable scope
   14   and type of claims that would be permitted for Celliant products, which FDA
   15   provided. [Id. ¶ 24.]
   16            In August 2015, Hologenix engaged Experien Group LLC as medical device
   17   consultants to assist Hologenix in its continued interaction with FDA. [Id. at ¶ 25.]
   18   Ultimately, after continued interaction between Hologenix, Experien Group and
   19   FDA to clarify the issues, FDA determined in 2016 that the de novo process was
   20   not, in fact, required for Celliant products provided they were intended for healthy
   21   individuals. [Id. ¶ 26.] Instead, in August of 2016, having reviewed the data
   22   Hologenix had provided, FDA presented Hologenix with a four-page regulatory
   23
        torso to determine whether significant differences in tcP02 existed between the Celliant
   24   garments and control garments. The study found that the Celliant garment consistently
        yielded higher tcP02 levels, to a statistically significant degree, versus the control garment
   25   at 30, 60, and 90-minute intervals, and that the effect increased over time. The typical
        percentage change between tcP02 levels, when viewed at 30, 60, and 90-minute intervals,
   26   ranged from 8.2% to 8.8%. See Washington, et al., Randomized Controlled Trial
        Comparing the Effects of Far-Infrared Emitting Ceramic Fabric Shirts and Control
   27   Polyester Shirts on Transcutaneous PO2. J. Textile Sci. Eng., 8:349 (2018). This study
        was referred to as “Study HC1-2” in the correspondence between the FDA and Hologenix
   28   leading up to the June 2015 meeting between FDA and Hologenix.
                                                      7
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 14 of 32 Page ID #:460



    1   options table that outlined several potential approaches for applications ranging
    2   from simple wellness claims through the filing of a new de novo. [Id.] One option
    3   was the submission of a new 513(g) – that would permit Hologenix’s proposed
    4   claims about local circulation and blood flow while allowing the Celliant products
    5   to be classified as medical devices. [Id.]
    6                  3.      FDA Determines That Celliant Products are “Medical Devices”
                               and Permits Use of that Determination in Public Statements.
    7
    8            On October 21, 2016, Hologenix submitted a new 513(g) request to FDA.
    9   [Id. at ¶ 27.] On June 8, 2017, the FDA issued a 513(g) determination letter
   10   determining that Celliant products are medical devices and general wellness
   11   products.      [Id.]   FDA advised Hologenix that it was acceptable to use that
   12   phraseology to describe the result of the 513(g) consultation to the public, in
   13   addition to certain claims about Celliant, like increased blood flow.              [Id.]
   14   Ultimately, the 513(g) determination letter was the result of nearly a decade of
   15   interaction with FDA, and approximately $500,000 in costs associated with the
   16   preparation and submission of various requests and other documents to that agency.
   17   [Id. ¶ 29.]     This decade-long interaction involved substantial review by, and
   18   discussion with, FDA of the scientific evidence Hologenix developed. [Id. ¶ 30.]
   19            In meetings and discussions with FDA throughout that decade-long period,
   20   the agency asked a multitude of detailed questions about the science on IR,
   21   generally, and Celliant, specifically, and did not simply offer a view on Hologenix’s
   22   proffered claims based on its historical notions of the line between medical devices
   23   and general wellness products. [Id.] The interaction between FDA and Hologenix
   24   both before and after Experien Group was engaged was unlike a more “typical”
   25   513(g) process because FDA undertakes a far more substantive review of the
   26   scientific data during the de novo process than it does in response to a 513(g)
   27   submission. [Billing Decl., ¶ 21.] The path Hologenix followed with FDA is
   28   available to any owner or manufacturer of a product that produces IR, as is FDA’s
                                                     8
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 15 of 32 Page ID #:461



    1   classification and the language it has advised can be used to describe Hologenix’s
    2   status. [Casden Decl., ¶ 31.] It is apparent that MET chose not to undertake this
    3   effort and now seeks to punish Hologenix for doing so.
    4            C.    Hologenix’s Interactions with UA and ATC
    5            Throughout the years, Hologenix has sought to promote the Celliant
    6   technology to manufacturers of textiles, apparel, bedding and others through a wide
    7   variety of industry-specific marketing efforts, including meetings with numerous
    8   potential customers globally, appearing and presenting at multiple conferences, and
    9   promotion of the product at trade shows. [Id. ¶ 33.] In the course of these efforts,
   10   Hologenix encounters many competitors, but rarely encounters MET. [Id.]
   11            From 2009-2018, Hologenix was in varying stages of discussions with UA
   12   with respect to supplying Celliant for UA to use in some of its products. [Id. ¶ 34.]
   13   These efforts led to Hologenix signing an agreement with UA on February 23,
   14   2018. [Id. ¶ 35.] At the request of UA, Hologenix was also in discussions with
   15   ATC in 2017 with respect to supplying it with Celliant to use in some of its
   16   products and began doing so in 2018. [Id. ¶ 36.]
   17            Hologenix never had, and does not now have, a marketing plan that describes
   18   the technology as “FDA-approved.” [Id. ¶ 37.] On fewer than ten occasions out of
   19   thousands of social media posts, employees of Hologenix or consultants authorized
   20   to post on its behalf erroneously referred to Celliant technology as “FDA-
   21   approved.” [Id. ¶ 38.] It appears that some journalists have also mistakenly
   22   described Celliant as “FDA-approved.” As MET concedes, Hologenix removed
   23   such references to this terminology as soon as it was brought to Hologenix’
   24   attention. [Id.]; Doc 24 at 9, 12.
   25   III.     LEGAL ARGUMENT
   26            A.    Legal Standard
   27            “A preliminary injunction is ‘an extraordinary and drastic remedy, one that
   28   should not be granted unless the movant, by a clear showing, carries the burden of
                                                    9
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 16 of 32 Page ID #:462



    1   persuasion.’” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting
    2   Mazurek v. Armstrong, 520 U.S. 968, 972, 117 S.Ct. 1865, (1997) (per curiam)).
    3   Plaintiff’s seeking a preliminary injunction must establish that (1) they are likely to
    4   succeed on the merits; (2) they are likely to suffer irreparable harm in the absence
    5   of preliminary relief; (3) the balance of equities tips in their favor; and (4) a
    6   preliminary injunction is in the public interest. Winter v. Natural Resources
    7   Defense Council, Inc., 555 U.S. 7, 129 S.Ct. 365, 374, (2008) (emphasis added).
    8            B.    MET Failed to Establish a Likelihood of Irreparable Harm
    9            “[S]uffering irreparable harm prior to a determination of the merits is
   10   ‘[p]erhaps the single most important prerequisite for the issuance of a preliminary
   11   injunction.’” Nutrition Distribution LLC v. Lecheek Nutrition, Inc., 2015 WL
   12   12659907, at *6 (C.D. Cal. 2015) (citing 11A Charles A. Wright & Arthur R.
   13   Miller, FEDERAL PRACTICE AND PROCEDURE § 2948.1 (3d ed. 1998)). “Further, the
   14   harm identified may not be speculative and Plaintiffs must show more than the
   15   possibility of some remote further injury.” Id. (citing Winter, 555 U.S. at 21-22).
   16            As a result, a plaintiff must present actual evidence of irreparable injury. See
   17   Herb Reed Enters., LLC v. Fla. Entm’t Mgmt., Inc., 736 F.3d 1239, 1251 (9th Cir.
   18   2013) (“Those seeking injunctive relief must proffer evidence sufficient to establish
   19   a likelihood of irreparable harm.”) “[U]nsupported and conclusory statements
   20   regarding harm [plaintiff] might suffer” is insufficient to warrant the imposition of
   21   a preliminary injunction. Id. at 1250 (emphasis added); see also American Passage
   22   Media Corp. v. Cass Commc’ns, Inc., 750 F.2d 1470, 1473 (9th Cir. 1985) (same).
   23   MET has not offered actual evidence that it will suffer irreparable injury in the
   24   absence of a preliminary injunction.
   25                  1.     MET’s Evidence of Irreparable Harm is Insufficient.
   26            MET’s factual support for its argument that it will suffer irreparable harm is
   27   comprised entirely of unsupported and conclusory statements from its CEO. (Doc.
   28   24 at 26) (citing Vissman Decl. at ¶ 17). In American Passage, relied upon by
                                                     10
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 17 of 32 Page ID #:463



    1   MET, the Ninth Circuit found that this exact type of evidence – unsupported
    2   statements from an executive regarding how a misleading statement resulted in the
    3   business nearly shuttering its doors – was insufficient. 750 F.2d at 1474.
    4            Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., another case relied upon
    5   by MET, is also not helpful to its Motion. There, the plaintiff offered proof of the
    6   irreparable harm it would have endured, including a lost contract with a new
    7   customer and immediate harm to its business reputation and goodwill due to its
    8   inability to complete an order.      240 F.3d 832, 841 (9th Cir. 2001).        That is
    9   completely different from the facts here. MET would not be breaching a contract
   10   absent an injunction like the plaintiff in Stuhlbarg. To the contrary, MET alleges
   11   that the purported false advertising at issue here interfered with contracts in 2017
   12   and 2018, not in 2019. [See Complaint at ¶¶ 99, 115.] MET admittedly “no longer
   13   has any customers or prospects for customers in this space.” See Motion at 12:1-2.
   14   As such, there is no credible evidence that absent a preliminary mandatory
   15   injunction, MET is likely to suffer irreparable harm.
   16                  2.    MET Has Not Offered any Evidence of Future Harm.
   17            MET’s sole support for the loss of two of its business contracts consists of
   18   vague statements from its CEO, Mr. Vissman, regarding a conversation that an
   19   unnamed source at ATC had with an unnamed MET executive regarding UA’s
   20   decision to enter into a contract with Hologenix – on an undisclosed date. See Doc.
   21   24-1 at ¶¶ 10, 12. These anonymous and triple hearsay statements are insufficient
   22   to support a finding of irreparable harm. Further, any harm that MET imagines
   23   because of Hologenix’s discussions with UA and ATC has already happened, and
   24   there is no allegation of any threat of concrete future harm because of the purported
   25   false advertising. Again, MET alleges that it “has no customers and has no current
   26   prospect of finding any” [Motion, Doc. 24 at p. 19:14-16]. Although MET argues
   27   that is Hologenix’s fault, it fails to offer any evidence that potential customers read
   28   and were actually influenced by the alleged false advertisements.
                                                   11
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 18 of 32 Page ID #:464



    1            More fatal to MET’s Motion, MET concedes that Hologenix already
    2   removed the “FDA-approved” statements upon which it hinges its entire motion.
    3   Accordingly, for purposes of the “FDA-approved” statements, the Motion is moot.
    4   Hendrickson v. eBay, Inc., 165 F. Supp. 2d 1082, 1095 (C.D. Cal. 2001) (holding
    5   that a plaintiff is not entitled to injunctive relief where the advertisements were no
    6   longer being used and there was no demonstrated intention of using the advertising
    7   in the future); Lecheek Nutrition, 2015 WL 12659907, at *7 (need for a preliminary
    8   injunction was likely moot where “the conduct as issue has already ceased and
    9   subsequent events have made it clear that the allegedly wrongful behavior cannot
   10   reasonably be expected to recur.”).
   11            Here, the evidence shows that the “FDA-approved” posts were rare mistakes
   12   and that Hologenix has no intent to make such statements in the future.3
   13   Accordingly, these infrequent past statements are not relevant to the instant motion.
   14   Regarding the term “FDA determined”, Hologenix was explicitly authorized by the
   15   FDA to use such language in communications with the public. [Casden Decl., ¶
   16   27.]
   17                  3.    MET’s Delay in Seeking Injunctive Relief is Indicative of a
                             Lack of Irreparable Harm.
   18
   19            “[A] delay in seeking injunctive relief is probative of a lack of any
   20   irreparable harm.” Art Attacks Ink, LLC v. MGA Entm't, Inc., 2004 WL 7333800, at
   21   *15 (S.D. Cal. 2004); see also Playboy Enter., Inc. v. Netscape Communications
   22   Corp., 55 F. Supp. 2d 1070, 1090 (C.D. Cal. 1999) (finding no irreparable injury
   23   where plaintiff delayed seeking injunctive relief for eleven months after the alleged
   24   infringing conduct occurred). Like the case at bar, in Art Attacks, the plaintiff
   25   waited twelve months before moving for injunctive relief because the plaintiff was
   26   purportedly investigating the nature and scope of the alleged infringement. Id. at
        3
   27     Although MET points to a 2019 article written by a third-party journalist that states
        Celliant was “FDA-approved,” Hologenix has already removed references to “FDA-
   28   approved” from its website and social media posts. [See Casden Decl., ¶ 38.]
                                                   12
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 19 of 32 Page ID #:465



    1   *16. The court determined this delay was “unjustified” and “weighs against the
    2   finding of irreparable injury.” Id. The same holds true here: MET alleges that UA
    3   terminated its contract with MET in 2017 because of the purported false advertising
    4   earlier that year, yet waited over two years to seek injunctive relief.4
    5            The cases that MET cites in support of its argument that its delay was
    6   justified are inapposite. In Arc of California v. Douglas, the plaintiff sought to
    7   enjoin a series of cuts to California’s funding of home-and-community based
    8   services provided to developmentally disabled persons. 757 F.3d 975, 978-979 (9th
    9   Cir. 2014). The court found that the delay in seeking injunctive relief was not
   10   particularly probative because there were multiple cuts enacted over a period of two
   11   years, the most recent being three months before injunctive relief was sought, that
   12   created a cumulative effect. Id. at 991. Here, the harm that MET alleges – the
   13   termination of its contracts with UA and ATI – occurred years, not months, before
   14   it sought injunctive relief.     Unlike Arc of California, there is no evidence of
   15   worsening or cumulative harm.
   16            Similarly, Disney Enterprises, Inc. v. VidAngel, Inc. is of little help to MET.
   17   In VidAngel, the defendant began beta-testing of its service in July 2015, in which it
   18   bought DVD or Blu-ray discs of copyrighted works of studios, decrypted the discs
   19   and uploaded them to a computer for live streaming, after breaking them into
   20   segments that could be tagged for categories of inappropriate content. 869 F.3d
   21   848, 853 (9th Cir. 2017).         VidAngel then offered the copyrighted works to
   22   consumers that could be scrubbed of inappropriate content, sometimes before the
   23   copyrighted work was available for other streaming services. Id. at 854. The
   24
        4
   25    In an apparent attempt to justify that delay, MET notes that it filed two FOIA requests in
        July 2018, and then requested expedited treatment in October 2018. See Motion at 11:14-
   26   18. MET thus proclaims that “with no prospect of obtaining any confirmation from the
        FDA regarding Hologenix’s claims . . .MET proceeded to file this lawsuit.” Id. at 11:22-
   27   23. But MET did not immediately file a lawsuit. Instead, I waited another four and a half
        months, until February 28, 2019, to do so and then waited almost two more months, until
   28   April 22, 2019, to file this Motion.
                                                    13
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 20 of 32 Page ID #:466



    1   studios sued VidAngel and sought injunctive relief in June 2016, when VidAngel
    2   expanded from beta-testing to a product roll-out. Id. at 991. The court held that
    3   this delay was reasonable and not a factor against a finding of irreparable harm. Id.
    4            Again, MET concedes that Hologenix began making the sued-upon
    5   statements in 2017, but claims that it is only now, two years later, that the harm is
    6   irreparable. There is no justification for this delay and MET’s failure to take action
    7   sooner completely undermines its allegations of irreparable harm.
    8            C.    The Facts and Law on the Merits Do Not “Clearly Favor” MET
    9            When a party is seeking a mandatory injunction, they “must establish that the
   10   law and facts clearly favor [their] position, not simply that [they] are likely to
   11   succeed.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (emphasis in
   12   original).5 A mandatory injunction “goes well beyond simply maintaining the
   13   status quo [p]endente lite [and] is particularly disfavored.’” Id. (citing Stanley v.
   14   Univ. of S. Cal., 13 F.3d 1313, 1320 (9th Cir. 1994)). “The “district court should
   15   deny such relief ‘unless the facts and law clearly favor the moving party.’” Id.
   16   (citing Stanley, 13 F.3d at 1320). “In plain terms, mandatory injunctions should not
   17   issue in doubtful cases.” Id. (citations omitted).
   18            Here, MET is seeking a mandatory injunction by demanding that Hologenix
   19   make certain statements, post content on its social media accounts and send notices
   20   to its customers. Accordingly, the correct standard to analyze its entitlement to the
   21   injunction is not likelihood of success on the merits, but rather whether the “facts
   22   and law clearly favor” MET. They do not.
   23            “Under the Lanham Act, a prima facie case requires a showing that (1) the
   24   defendant made a false statement either about the plaintiff's or its own product; (2)
   25   the statement was made in commercial advertisement or promotion; (3) the
   26
        5
   27     When the injunction requested requires the opposing party to take affirmative action,
        “the relief is treated as a mandatory injunction.” Garcia, 786 F.3d at 740 (citing Marlyn
   28   Neutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 879 (9th Cir. 2009)).
                                                   14
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 21 of 32 Page ID #:467



    1   statement actually deceived or had the tendency to deceive a substantial segment of
    2   its audience; (4) the deception is material; (5) the defendant caused its false
    3   statement to enter interstate commerce; and (6) the plaintiff has been or is likely to
    4   be injured as a result of the false statement, either by direct diversion of sales from
    5   itself to the defendant, or by a lessening of goodwill associated with the plaintiff's
    6   product.” Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1052 (9th Cir.
    7   2008). Additionally, the U.S. Supreme Court determined that a plaintiff pursuing a
    8   Lanham Act claim must demonstrate that its injuries are proximately caused by
    9   violation of the Lanham Act. Lexmark Int'l, Inc. v. Static Control Components,
   10   Inc., 572 U.S. 118, 132-34, 134 S. Ct. 1377, 1390-91 (2014). Here, the facts and
   11   law do not “clearly favor” MET and it is not entitled to a mandatory injunction.
   12                  1.    Hologenix’s FDA-determined statements are not deceptive
   13            MET argues that Celliant’s “FDA-determined” advertising is false because
   14   the FDA has made no determinations regarding Celliant. [Motion at § III.B.]
   15   However, this assumption is false because FDA made a determination regarding
   16   Celliant and advised about the language that Hologenix could use in marketing the
   17   product. [See § II.B, supra.] FDA based its decision on an evaluation of scientific
   18   information within its area of technical expertise after FDA spent almost a decade
   19   interacting with Hologenix. [Casden Decl., ¶¶ 11-30; Billing Decl., at ¶¶ 21-24.] It
   20   is black-letter law that this decision must be afforded deference. See United Food
   21   and Commercial Workers v. NLRB, 307 F. 3d 760 (9th Cir. 2002) (citing Chevron
   22   USA Inc. v. Natural Resources Defense Council, Inc., 467 US 837, 104 S. Ct. 2778
   23   (1984) (A court may not substitute its own construction of a statutory provision for
   24   a reasonable interpretation made by an agency.))
   25            MET is attempting to substitute FDA’s firsthand interaction, analysis and
   26   findings with that of its own FDA expert Alberto Gutierrez. While Mr. Gutierrez
   27   may have detailed knowledge of how FDA operates in general, MET admits that
   28   Mr. Gutierrez “has not reviewed the correspondence between the FDA and
                                                   15
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 22 of 32 Page ID #:468



    1   Hologenix.” Yet he concluded that “the FDA has not made a determination about
    2   the underlying benefits of Celliant.” [See Motion at 7:18-23.] This is the epitome
    3   of speculation, which is absolutely no probative value. In sum, there is insufficient
    4   evidence to determine that the law and facts clearly favor a determination that
    5   Hologenix’s FDA-determined statements are misleading.
    6                  2.    MET Cannot Show Materiality
    7            The materiality element under the Lanham Act requires MET to demonstrate
    8   that Hologenix’s alleged falsities or misrepresentations were “likely to influence the
    9   purchasing decision” of customers of the product.         ThermoLife Int’l, LLC v.
   10   Gaspari Nutrition Inc., 648 Fed. App’x. 609, 613 (9th Cir. 2016); see also Pestube
   11   Sys., Inc. v. HomeTeam Pest Def., LLC, 2008 WL 11448028 at *7 (D. Ariz. 2008)
   12   (citing Rice v. Fox Broadcasting Co., 330 F.3d 1170, 1180 (9th Cir. 2008)). As
   13   detailed below, MET cannot meet this requisite element either.
   14            In Pestube, for example, the plaintiff alleged that false statements by the
   15   defendant caused it to lose two contracts with homebuilders based on statements by
   16   the two homebuilders to the plaintiff about the purportedly false statements. Id. at
   17   *8. The court held that this type of evidence was insufficient because in order to
   18   establish materiality, the plaintiff was required to present evidence that the “false
   19   statements are likely to influence the homebuilders’ purchasing decisions.” Id.
   20   Here, the only evidence presented that Hologenix’s allegedly false statements
   21   influenced either UA or ATC are the declaration of MET’s President that ATC
   22   mentioned Hologenix’s FDA status to him. This is the same type of evidence that
   23   was held insufficient in Pestube.
   24            Without any factual support, MET was left to conduct a consumer survey,
   25   but that survey is meaningless as MET’s expert surveyed the wrong population. An
   26   expert’s opinion and survey evidence may be admissible to prove materiality in an
   27   action for false advertising where the survey demonstrates that competitor’s
   28   allegedly false or misleading statements influenced consumers’ purchasing
                                                   16
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 23 of 32 Page ID #:469



    1   decisions. See ThermoLife, 648 Fed. App’x. at 613. However, a survey must rely
    2   on responses by potential customers of the products in question. Kournikova v.
    3   Gen. Media Communications Inc., 278 F. Supp. 2d 1111, 1125 (C.D. Cal. 2003)
    4   (excluding survey that did not survey potential customers of the product).
    5            Here, MET has pled that the actual purchasers of both Hologenix and MET’s
    6   products are not consumers, but rather sophisticated manufacturers, like UA and
    7   ATC. [See Complaint, Doc. 1 ¶¶ 13, 15; see also Motion, Doc 24, at 11.] MET did
    8   not survey these potential Hologenix customers.6 [See Ex. A to Maronick Decl.,
    9   Doc. 24-8.] This consumer survey is thus nonprobative of whether Hologenix’s
   10   statements were likely to affect the purchasing behaviors of its purchasing
   11   customers (i.e. manufacturers such as UA or ATC). Further, the conclusion Dr.
   12   Maronick draws from the survey -- that a significant number of consumers believe
   13   that the FDA has determined that Celliant is a medical device and medical wellness
   14   product -- is unremarkable because his conclusion matches FDA’s determination.
   15   [Maronick Decl. at ¶ 18.] Finally, many of Dr. Maronick’s findings undermine
   16   MET’s claim of false advertising. For example, as noted in Table 3 of his report,
   17   the largest percentage of consumers (39.2%) that were shown the “FDA
   18   determined” language believed that FDA had determined that Celliant was a
   19   medical wellness device, which is the truth. See Ex. A to Maronick Decl., Doc. 24-
   20   8 at pp. 8-9. Only 4.1% thought the “FDA determined” language meant “approved
   21   by the FDA.” Id. at p. 9. All other responses were also at or under 10%. Id. As
   22   such, even if one were to rely on Dr. Maronick’s survey, it shows that Hologenix
   23   accurately conveyed FDA’s determination.
   24            Moreover, MET has failed to produce any evidence that the purchasing
   25   decision by sophisticated manufacturers for contracts worth hundreds of millions of
   26   6
          Dr. Maronick has not disclosed the profession of those surveyed. [See Ex. A to
   27   Maronick Decl., Doc. 24-8.] All he noted is that nearly half of those surveyed are between
        the ages of 25 and 44, and 72% are female. [Id. at p. 6.] There is no evidence that these
   28   demographics represent the decision-makers at manufacturers that purchase Celliant.
                                                    17
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 24 of 32 Page ID #:470



    1   dollars would be influenced by a handful of social media posts or third party news
    2   articles. Indeed, it strains credulity that a sophisticated manufacturer such as UA
    3   would be more influenced (or influenced at all) by a Twitter hashtag as opposed to
    4   the many in-person meetings with Hologenix over nine years or the clinical trials
    5   that Hologenix sponsored to demonstrate Celliant’s effects.
    6                  3.    MET is Not Owed a Presumption of Materiality
    7            MET argues that it is entitled to a presumption of materiality because the
    8   statements made by Hologenix were false or false by implication; however, the
    9   Ninth Circuit has not determined that such a presumption exists. Pestube Sys.,
   10   2008 WL 11448028 at * 8 (“The Court has found no instance where a court in the
   11   Ninth Circuit held that the rebuttable presumption applies to the element of
   12   materiality in either comparative false advertising or non-comparative false
   13   advertising cases.”); see also Obesity Research Inst., LLC v. Fiber Research Int'l,
   14   LLC, 310 F. Supp. 3d 1089, 1125 (S.D. Cal. 2018) (“The Court is not convinced
   15   that the Ninth Circuit has likewise determined that materiality is presumed for
   16   actually false statements, nor has FRI cited to a Ninth Circuit case stating this.”).
   17            For support of its proposition that such a presumption exists, MET is forced
   18   to rely on a single case from the District Court of Oregon, which relied on a case
   19   from the Second Circuit. See Doc. 24 at 24 (citing to FLIR Sys., Inc. v. Sierra
   20   Media, Inc., 903 F. Supp. 2d 1120, 1129 (D. Or. 2012) (quoting Time Warner
   21   Cable, Inc. v. DIRECTV, Inc., 497 F.3d 144, 157 (2d Cir. 2007)). Both of these
   22   cases are distinguishable from the case at hand because they concern comparative
   23   advertisements - that is, advertisements that directly or indirectly compare one
   24   product to another - and the sought after injunction only prevented the defendants
   25   from making infringing statements. See FLIR, 903 F. Supp. 2d at 1127; see also
   26   Time Warner, 497 F.3d at 152, 158.
   27            Because this case does not involve comparative advertisements, the Court
   28   should not find that MET is entitled to a presumption of materiality where the Ninth
                                                   18
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 25 of 32 Page ID #:471



    1   Circuit has not adopted the principle and instead requires that materiality be proven
    2   by actual effect of the statement at issue on the purchaser’s decision.
    3                  4.    MET Cannot Establish Proximate Causation
    4            In order to be entitled to a preliminary injunction for a Lanham Act claim, a
    5   plaintiff must offer evidence that its damages were proximately caused by the
    6   plaintiff’s purported violations of the Lanham Act. See, e.g. Lecheek, 2015 WL
    7   12659907 at *7; see also Snac Lite, LLC v. Nuts 'N More, LLC, 2016 WL 6778268,
    8   at *13 (N.D. Ala. 2016); Lundgren v. AmeriStar Credit Sols., Inc., 40 F. Supp. 3d
    9   543, 551 (W.D. Pa. 2014). “To establish proximate cause under section 1125(a), a
   10   plaintiff ‘ordinarily must show economic or reputational injury flowing directly
   11   from the deception wrought by the defendant's advertising; and that that occurs
   12   when deception of consumers causes them to withhold trade from the plaintiff.’”
   13   Obesity Research Inst., LLC v. Fiber Research Int'l, LLC, 165 F. Supp. 3d 937, 946
   14   (S.D. Cal. 2016) (citing Lexmark, 572 U.S. 118, 134, 134 S. Ct. 1377, 1391)).
   15            MET has not shown any evidence that an adverse purchasing decision was
   16   made by UA, ATC or any other manufacturer because of any of Hologenix’s
   17   statements. MET has also failed to provide any admissible evidence regarding the
   18   impact the purportedly false or deceptive statements had on manufacturers and
   19   therefore are not likely to succeed on its claim under the Lanham Act.
   20            In contrast, Hologenix has provided evidence in this response and
   21   corresponding declarations of other possible bases for UA’s decision to award a
   22   contract to Hologenix. Specifically, Hologenix spent 10 years working with the
   23   FDA on Celliant, received a 513(g) letter and conducted numerous clinical studies
   24   specific to Celliant. [Casden Decl., ¶¶ 11-30.] UA might well have decided that
   25   the FDA determination regarding Celliant was beneficial, it might also have made
   26   the decision to switch based on eight years of working with Hologenix. UA also
   27   may have not had a productive relationship with MET or did not like the quality of
   28   MET’s products. MET only had two clients during the course of its existence, so
                                                   19
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 26 of 32 Page ID #:472



    1   there could be a myriad of factors related to UA’s decision that have nothing to do
    2   with a few tweets from Hologenix. MET has failed to meet its burden that any
    3   purchasing decision was made due to the complained-of statements.
    4                   5.    MET’s Lanham Act Claim is Barred by its Unclean Hands.
    5            “[T]he unclean hands doctrine provides a defense to false advertising claims
    6   under the Lanham Act.” Emco, Inc. v. Obst, 2004 WL 1737355, at *4 (C.D. Cal.
    7   2004) (citing Japan Telecom, Inc. v. Japan Telecom Am., Inc., 287 F.3d 866, 870
    8   (9th Cir. 2002)). As the Supreme Court noted over a century ago, “it is essential
    9   that the plaintiff should not in his trade mark, or in his advertisements or business,
   10   be himself guilty of any false or misleading representation....” Worden v. California
   11   Fig Syrup Co., 187 U.S. 516, 528 (1903); see also Levi Strauss & Co. v. Shilon, 121
   12   F.3d 1309, 1313 (9th Cir. 1997) (holding that to obtain Lanham Act injunction,
   13   “[e]quity requires that those seeking its protection shall have acted fairly and
   14   without fraud or deceit as to the controversy in issue.”)
   15            To prevail on an unclean hands defense, the defendant must demonstrate that
   16   the plaintiff’s conduct is inequitable and that the conduct relates to the subject
   17   matter of its claims. Fuddruckers, Inc. v. Doc's B.R. Others, Inc., 826 F.2d 837, 847
   18   (9th Cir. 1987). Here, there are numerous examples of MET’s false advertising.
   19   MET admits that it operates both the Redwave and Biopower websites, which are
   20   different brand names for its bioceramic material (the “MET Product”). [MET
   21   Answer to Hologenix Counterclaim, Doc. 19 at ¶¶ 9-15]. MET also admits that it
   22   has advertised and continues to advertise the benefits of the MET Product. [Id. at ¶
   23   29]. These claimed benefits include:
   24                • “Products powered with BIOPOWER™ have the unique ability
                       to help improve biological functions. BIOPOWER™ is
   25                  designed to help the body restore itself and generate natural
                       energy by increasing cellular metabolism, inducing analgesia,
   26                  promoting muscle relaxation, and decreasing inflammation and
                       oxidative stress.”
   27
                     • That the MET Product allows the body “to recover and heal quicker.”
   28
                                                   20
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 27 of 32 Page ID #:473



    1                 • “Well documented, tested and proven in numerous medical and
                        scientific publications, far infrared has been shown to support an
    2                   increase in cellular metabolism, fight inflammation, promote cell
                        energy and reduce oxidative stress. Ultimately, by working with you,
    3                   BIOPOWER™ helps promote recovery from life’s daily activities,
                        allowing the body to return to a healthy state.”
    4
                      • “By harnessing the physiological benefits of Far Infrared, we created
    5                   therapeutic apparel able to improve health as it's worn – making
                        recovering from an all-out effort faster, easier, and more efficient.”
    6
                      • “How one sleeps at night affects focus, performance, and overall
    7                   functioning during the following day. Using Redwave's technology,
                        this new line works to restore the body, assuring you'll rest easy and
    8                   wake up refreshed.”
    9
                 [Id. at ¶¶ 31-32, 64, 68; see also Declaration of Noel Cohen, at ¶¶ 4-8].
   10
                 MET admits that it did not obtain approval from the FDA to make these
   11
        statements regarding the MET Product. [Id. at ¶ 38]. MET even admits that it has
   12
        no evidence to support its claims that the MET Product supports “healing” or
   13
        “prevention.” [Id. at ¶ 60]. Notably, FDA told Hologenix that several of the above
   14
        statements are not allowed, including the statements regarding cellular metabolism,
   15
        decreasing inflammation and healing quicker. [Casden Decl., ¶ 24]. MET also
   16
        admits that it has only six studies of the MET Product available its website, three of
   17
        which are on rodents not humans. [MET Answer to Hologenix Counterclaim, Doc.
   18
        19 at ¶¶ 48, 51-56; Cohen Decl., at ¶ 9]. Yet, MET contends that it does not have
   19
        sufficient knowledge to be able to say whether rodent studies are competent to
   20
        substantiate the claims it makes relating to human performance or that the studies it
   21
        has made available are only illustrative and cannot be used to support the MET
   22
        Product’s efficacy as opposed to IR research generally. [Id. at ¶¶ 56-59].
   23
                 MET’s own false advertising bars any injunctive relief because MET’s
   24
        conduct is inequitable and relates to the exact same subject matter over which they
   25
        seek an injunction – claims regarding a bioceramic material.
   26
                 D.      The Balance of Hardships Favors Hologenix
   27
                 To obtain a preliminary injunction, the moving party must demonstrate “that,
   28
                                                      21
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 28 of 32 Page ID #:474



    1   considering the balance of hardships between the plaintiff and defendant, a remedy
    2   in equity is warranted,” and that it is in the public’s interest to issue the injunction.
    3   eBay, Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391, 126 S. Ct. 1837, 1839
    4   (2006). Contrary to MET’s assertions, an injunction here would not “merely level
    5   the playing field,” but would instead be an impediment to legitimate competition.
    6            MET’s proposed injunction would require Hologenix to send statements to
    7   every manufacturer that has used Celliant, issue daily statements on its various
    8   social media platforms, issue statements on its website’s landing page, and issue a
    9   press release stating that Hologenix’s statements regarding “FDA approval” and
   10   “FDA determination” are false.         Motion at pp. 22-23.       Such an affirmative
   11   injunction would tip the balance of hardships sharply in favor of Hologenix because
   12   mandating Hologenix make these statements – before a determination on the
   13   merits – would result in a loss of reputation and goodwill, without due process.
   14   MET, on the other hand, has not met its burden of proof for a preliminary
   15   injunction. It has not established irreparable harm or that the facts and law strongly
   16   favor it.     To the contrary, MET cannot show irreparable harm, materiality or
   17   proximate cause. Without such showing, it would be unconscionable to order
   18   Hologenix to make affirmative statements such as those requested by MET in its
   19   affirmative injunction.
   20            E.    An Injunction is Not in the Public Interest
   21            MET argues that an injunction is in the public interest because enjoining
   22   Hologenix from making false representations would promote “public safety.” See
   23   Motion at 21:14-15. However, none of the statements that MET is demanding that
   24   Hologenix make on its website, every day on social media or any other
   25   communication method, contain any warning about public safety. This case is
   26   simply not about consumer products that implicate the public’s safety.
   27            Courts will not grant a preliminary injunction “unless those public interests
   28   outweigh other public interests that cut in favor of not issuing the injunction.” All
                                                   22
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 29 of 32 Page ID #:475



    1   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1138 (9th Cir. 2011). “The public
    2   interest analysis for the issuance of a preliminary injunction requires [the court] to
    3   consider whether there exists some critical public interest that would be injured by
    4   the grant of preliminary relief.” Id. Here, the public interest factor favors denial of
    5   the Motion because it is now well-established that commercial speech is “entitled to
    6   substantial First Amendment protection.” Ohralik v. Ohio State Bar Association,
    7   436 U.S. 447, 455-56 (1978); Zauderer v. Office of Disciplinary Counsel of
    8   Supreme Court of Ohio, 471 U.S. 626, 637 (1985).
    9            The U.S. Supreme Court requires that efforts to control the speech of
   10   commercial entities must meet the standard of “intermediate scrutiny.” See Central
   11   Hudson Gas & Elec. Corp. v. Public Serv. Comm’n of NY, 447 U.S. 557, 564-66
   12   (1980). The Supreme Court explained that the appropriate test is: 1) whether the
   13   commercial speech concerns a lawful activity and is not misleading; 2) whether the
   14   government interest asserted to justify the regulation is “substantial”; 3) whether the
   15   regulation “directly advances” that government interest; and 4) whether the
   16   regulation is no more extensive than necessary to serve that interest. Id.
   17            Hologenix recognizes that agencies and courts may prohibit the publication
   18   of “misleading” statements.        But the remarkably overbroad and unprecedented
   19   relief requested by MET – a competitor of Hologenix – fails to satisfy the
   20   remaining three prongs.         MET fails to recognize that it seeks not merely to
   21   admonish or remove the few erroneous statements made by Hologenix regarding
   22   FDA approval, but actually demand that this Court order Hologenix to affirmatively
   23   issue corrective advertising.
   24            MET offers a single case in support of its request for corrective advertising –
   25   Healthport Corp. v. Tanita Corp. of Amer. Although the false advertising at issue
   26   in Healthport was determined at summary judgment to be literally false (including
   27   Healthport’s CEO falsely stating he had technical degrees), the court found that
   28   corrective advertising was not necessary because there was “no evidence that a
                                                    23
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 30 of 32 Page ID #:476



    1   large audience actually viewed the site or that consumers were and continue to be
    2   deceived.” 563 F.Supp.2d 1169, 1182 (D. Or. 2008). The same should hold true
    3   here. There is literally no evidence that any of the alleged false statements were
    4   actually viewed by any customers or consumers of Hologenix or MET. Further,
    5   MET has offered no legal support for the notion that corrective advertising is
    6   necessary when the product is not sold directly to individual consumers, but rather
    7   only to manufacturers.
    8            This underscores the constitutional infirmity of the requested relief, because
    9   “forced speech” may violate First Amendment principles, which are applicable to
   10   commercial enterprises, such as Hologenix. See, i.e. U.S. v. United Foods, Inc.,
   11   533 U.S. 405, 410 (2001). By demanding “forced speech” in such a broad,
   12   burdensome and unprecedented manner, MET’s requested relief fails the bulk of
   13   the Central Hudson test. MET has not cited any instance where the government
   14   interest was satisfied by forcing a company to go as far as to distribute lengthy and
   15   “curative” language, based on the limited evidence presented by MET.7
   16            More fatal to the requested relief and the greatest constitutional infirmity at
   17   bar is that the requested relief is far from “narrowly tailored to achieve the
   18   governmental interest.” Rather, it looks like a shopping list of every available form
   19   of communication, and the proposed language of the requested relief reads more
   20   like a mea culpa than it does simply supplying the relevant consumer base with
   21   information to avoid future harm.         First Amendment jurisprudence regarding
   22   commercial speech was designed to balance the public interest with free speech
   23   rights: not the public relations wish list of a competitor that did not get a contract
   24   they wanted.      Therefore, in light of the unconstitutional burden the proposed
   25   7
          As mentioned supra, one of the critical evidentiary infirmities of the Motion is that it
   26   does not provide the Court with any data about how many readers received the errant
        tweets, social media posts or articles, and instead relies on an expert report based on a
   27   vague “what would you think?” question posed to random testers rather than the relevant
   28   consumer, a sophisticated manufacturer.
                                                    24
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 31 of 32 Page ID #:477



    1   injunction would impose on Hologenix, an injunction is not in the public interest.
    2            F.    The Scope of the Injunction Sought is Extremely Overbroad
    3            An injunction must be “tailored to eliminate only the specific harm alleged.”
    4   E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1297 (9th Cir. 1992).
    5   Hologenix has conceded that there were a handful instances wherein it – or third-
    6   party journalists – erroneously referred to Celliant as “FDA approved.” MET
    7   acknowledges in its application that Hologenix has removed these statements as
    8   soon as MET raised the issue. See Doc 24 at 9, 12. Hologenix has also taken steps
    9   to ensure that reference is not repeated, such as removing such references from its
   10   social media posts. [See Casden Decl at ¶ 38.] Simply put, there is nothing to
   11   enjoin here. See, e.g. Lecheek Nutrition, 2015 WL 12659907, at *7 (need for
   12   injunction is mooted where allegedly wrongful behavior has ceased).
   13            Moreover, the requested injunction is punitive, harassing, overbroad and
   14   would compel Hologenix to make commercial speech, and possibly infringe on its
   15   First Amendment rights.       MET is significantly overreaching as it attempts to
   16   destroy Hologenix’s brand and goodwill. The injunction sought by MET is grossly
   17   over broad and this Court should deny it on those grounds.
   18   IV.      CONCLUSION
   19            MET seeks a preliminary injunction solely based on (1) conclusory,
   20   unsupported hearsay statements by MET’s CEO; (2) the declaration of a former
   21   FDA Director who admittedly knows nothing about the interactions between FDA
   22   and Hologenix; and (3) an irrelevant survey of the general public instead of the
   23   actual purchasing consumer--manufacturers and their purchasing managers. MET
   24   has not come close to meeting its heavy burden. The Motion should be denied.
   25   Dated: May 10, 2019                             POLSINELLI LLP
   26                                                   /s/ Noel Cohen
                                                 By:     Noel S. Cohen
   27
                                                        Attorneys for Hologenix, LLC
   28
                                                   25
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
Case 2:19-cv-01483-PA-RAO Document 32 Filed 05/10/19 Page 32 of 32 Page ID #:478



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   26
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 2:19-cv-01483-PA-RAO
        68360084.8
